DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 6-13, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 6-13, and 16-20 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1 and 11. Claim 1 includes a heat-dissipating board structure, comprising: a first board having a first inner surface, wherein the first inner surface has a plurality of first metal protrusions thereon, the first board includes a first substrate layer and at least one first metal layer formed on the first substrate layer, and the first metal protrusions are formed on the first metal layer, and wherein the first board has at least one first blind hole that passes through the first substrate layer, and the first blind hole is filled with a heat-conducting material, and/or at least one first through hole that passes through the first substrate layer and the first metal layer, and the first through hole is filled with the heat-conducting material; a second board correspondingly engaged with the first board to form an accommodating chamber therebetween; a heat-transmitting layer disposed in the accommodating chamber; and a buffering liquid filled in a residual space of the accommodating chamber in combination with all other elements of the claim. Claims 2, 3, and 6-10 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 11 includes a circuit board module, comprising: a heat-dissipating board structure, including: a first board having a first inner surface, wherein the first inner surface has a plurality of first metal protrusions thereon, the first board includes a first substrate layer and at least one first metal layer formed on the first substrate layer, and the first metal protrusions are formed on the first metal layer, and wherein the first board has at least one first blind hole that passes through the first substrate layer, and the first blind hole is filled with a heat-conducting material, and/or at least one first through hole that passes through the first substrate layer and the first metal layer, and the first through hole is filled with the heat-conducting material; a second board correspondingly engaged with the first board to form an accommodating chamber therebetween; a heat-transmitting layer disposed in the accommodating chamber; and a buffering liquid filled in a residual space of the accommodating chamber; a high-frequency high-speed board disposed on the first board of the heat-dissipating board structure, wherein the high-frequency high-speed board includes a dielectric board and at least one functional circuit layer formed on the dielectric board; and a heat-conducting member having a first end portion and a second end portion, wherein the first end portion is thermally connected to the first board of the heat-dissipating board structure and the second end portion is disposed in proximity to the functional circuit layer in combination with all other elements of the claim. Claims 12, 13, and 16-20 are all dependent upon claim 11 and are considered to be allowable at least for the same reasons as claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087.  The examiner can normally be reached on M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841